DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 10/2/2020.  Claims 1-7 remain pending for consideration on the merits.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 7 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 7 been cancelled.
Allowable Subject Matter
Claims 2-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipated or render obvious the combination set for in the independent claims and specifically does not teach “an accumulator comprising…the container of the desiccant is provided inside the suction pipe, and the suction pipe includes an outer pipe having the suction port, and an inner pipe provided inside the outer pipe”.
The closest prior art reference, Breuhan et al (US 4768355) teaches an accumulator with a desiccant container and a suction pipe.  However, the reference fails to teach or suggest an accumulator comprising…the container of the desiccant is provided inside the suction pipe, and the suction pipe includes an outer pipe having the suction port, and an inner pipe provided inside the outer pipe”.  Conventional wisdom in the art suggests an accumulator with a structure for desiccant and a separate suction pipe.   Therefore the structure set forth in the claims goes against conventional wisdom by having a container of the desiccant is provided inside the suction pipe, and the suction pipe includes an outer pipe having the suction port, and an inner pipe provided inside the outer pipe.  Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight. Therefore, independent amended claim 2 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763